Exhibit 10.26

 

LOGO [g325265g66z27.jpg]

255 State Street, 9th Floor

Boston, MA 02109

February 7, 2017

VIA EMAIL

Darlene Deptula-Hicks

 

  Re: Separation Agreement

Dear Darlene:

The purpose of this letter agreement (the “Agreement”) is to set forth the terms
of your separation from Pieris Pharmaceuticals, Inc. (“Pieris” or the
“Company”). Payment of the Separation Benefit described below is contingent on
your agreement to and compliance with the terms of this Agreement. This
Agreement shall become effective on the date that is the eighth (8th) day
following your execution of it, as explained more fully in Section 6 below (the
“Effective Date”).

1.    Separation of Employment. As we discussed, your employment with Pieris
ended effective February 7, 2017 (the “Separation Date”). From and after the
Separation Date, you shall not represent yourself or perform services as an
employee of Pieris. As of the Separation Date, all salary payments from the
Company shall cease and any benefits you currently have under Company-provided
benefit plans, programs, or practices shall terminate, except as required by
federal or state law or as otherwise set forth herein. The Company shall provide
you with all wages owed through the Separation Date (including accrued but
unused vacation time), and shall pay all normal and reasonable business expenses
that you have incurred or shall incur in the ordinary course through the
Separation Date. Receipts for any outstanding business expenses shall be
submitted within ten (10) days of the date hereof. By executing this Agreement,
you hereby resign from any other positions, offices or directorships you may
have with the Company or any of its subsidiaries or affiliates.

2.    Separation Benefit. In exchange for the promises and covenants contained
herein, including but not limited to your release of claims, Pieris agrees to
provide you with the following:

(a)    Severance Payments. Pieris shall provide you with (i) severance pay in
the form of continued payment of your gross bi-weekly Base Salary (as defined in
your August 27, 2015 employment agreement with the Company, the “Employment
Agreement”), less applicable

 

1



--------------------------------------------------------------------------------

withholdings and deductions, for a period of twelve (12) months, commencing with
the Company’s first payroll date following the Effective Date; and (ii) a
payment for the full Target Bonus Amount of your 2016 annual discretionary bonus
(i.e., $120,000), in the form of one (1) lump-sum payment, less applicable
withholdings and deductions, to be paid on the Company’s first payroll date
following the Effective Date. You acknowledge and agree that you have not earned
and are not owed any portion of the Target Bonus Amount of your 2017 annual
discretionary bonus.

(b)    Attorneys’ Fees. The Company shall reimburse you for up to $3,500 in
documented attorneys’ fees related to the review and negotiation of this
Agreement. Such reimbursement shall be paid in accordance with applicable
expense reimbursement policies; provided, however, that all reimbursements under
this Section 2(b) shall be made in the 2017 calendar year.

(c)    Vesting of Options and Extension of Exercise Period. You have been
granted a non-qualified stock option to purchase 450,000 shares of the Company’s
common stock (the “Option”) pursuant to the terms of a Stock Option Agreement
dated September 1, 2015 (as amended on April 8, 2016, the “Option Agreement”),
and the terms of the Company’s 2016 Equity Employee, Director and Consultant
Incentive Plan (the “Plan”). As of the Separation Date, 159,960 of the shares
subject to the Option are vested, and 290,040 of the shares subject to the
Option are unvested (the “Unvested Shares”).

 

  i. Pieris shall accelerate the vesting of 25% of your Unvested Shares, such
that your Option to purchase a total of 232,470 shares of Pieris common stock
subject to the Stock Option Agreement and the Plan shall be vested (the “Vested
Option”) and exercisable as of the Effective Date.

 

  ii. The Company hereby agrees to extend the exercise period of the Vested
Option to twelve (12) months following the Separation Date (the “Exercise
Period”) or such shorter period as set forth in Section 24 of the Plan.

 

  iii. You and the Company hereby agree that, in connection with any exercise of
the Vested Option during the Exercise Period, you shall pay for the exercise
price (but not any amounts withheld or to otherwise cover any tax obligation
with respect thereto) of the Vested Option by “net exercise” as set forth in
Section 10 of the Plan.

 

  iv. You agree that during the Exercise Period, you shall not, without the
written consent of the Company, sell, assign, transfer, encumber, establish a
short position or otherwise hedge or dispose of more than 50,000 shares of the
Company’s common stock per each rolling thirty (30) day period. Upon the
completion of the Exercise Period, you will be free to transfer or dispose of
the Company’s common stock without limitation, except that all such transfers or
dispositions shall be in compliance with applicable securities laws, including,
but not limited to, the insider trading rules promulgated by the Securities and
Exchange Commission.

 

  v.

You acknowledge and agree that the unvested portion of the Option for 217,530
shares (the “Unvested Option”) is hereby terminated as of the Separation Date in
accordance with the terms of the Option Agreement and the Plan, and you shall
have no right(s) to exercise any portion of the

 

2



--------------------------------------------------------------------------------

  Unvested Option following the Separation Date. You acknowledge and agree that
the Company does not guarantee or make any representations regarding the tax
consequences or tax treatment of the Vested Option. Except as modified herein,
the terms and conditions of the Plan and the Stock Option Agreement are
incorporated herein by reference and shall survive the signing of this
Agreement.

(d)    Continued Healthcare. By law, and regardless of whether you sign this
Agreement, you shall have the right to continue your medical and dental
insurance pursuant to the provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”). The COBRA qualifying event shall be deemed
to have occurred on March 1, 2017. Upon completion of the appropriate COBRA
forms and your execution of this Agreement, and subject to all the requirements
of COBRA, you shall be allowed to continue participation in the Company’s health
and dental insurance plans at the Company’s expense (except for your co-pay or
your portion of premium payments, if any, which shall be paid directly by you),
for the period commencing on the first day of the full calendar month following
the Effective Date and irrevocable through the earlier of (i) the last day of
the twelve (12) full calendar months following the Effective Date and (i) the
date you and your covered dependents, if any, become eligible healthcare
coverage under another employer’s plan(s). You agree to provide the Company with
written notice immediately upon securing such employment and upon becoming
eligible for such benefits. Thereafter, your eligibility to continue
participation in the Company’s health and dental insurance plans under COBRA
(including but not limited to the COBRA premium payments required for same)
shall be subject to COBRA rules and provisions.

The payments and benefits provided under this Section 2 shall be referred to as
the “Separation Benefit.” You acknowledge and agree that the Separation Benefit
is not otherwise due or owing to you under any Pieris policy or practice. For
the avoidance of doubt, the above-described Separation Benefit shall be in lieu
of (and not in addition to) any payments or benefits described in Section 4(b)
of the Employment Agreement. You further acknowledge that except for the
Separation Benefit, your final wages, any accrued but unused vacation, and any
properly incurred but not yet reimbursed business expenses (each of which shall
be paid or reimbursed, as the case may be, in accordance with Pieris’ regular
payroll practices and applicable law), you are not now and shall not in the
future be entitled to any other compensation from Pieris including, without
limitation, other wages, commissions, bonuses, vacation pay, holiday pay,
equity, stock, stock options, paid time off, or any other form of compensation
or benefit.

3.    Cooperation. You shall cooperate fully with Pieris in connection with any
matter or event relating to your employment or events that occurred during your
employment, including, without limitation: (a) being available upon reasonable
notice to meet with Pieris regarding matters in which you have been involved
(including contract matters or audits); (b) assisting Pieris in transitioning
your job duties to other Pieris personnel or contractors; (c) assisting with any
audit, inspection, proceeding or other inquiry by a private or public entity;
and (d) as requested by Pieris, assisting in the defense or prosecution of any
claims or actions now in existence or which may be brought or threatened in the
future against or on behalf of Pieris (including claims or actions against its
affiliates and its and their officers and employees), including acting as a
witness, providing affidavits, and preparing for, attending and participating in
any legal proceeding (including depositions, consultation, discovery or trial)
in connection with such claim or action. You further agree that should you be
contacted (directly or indirectly) by any person or entity (for example, by any
party representing an individual or entity) adverse to the Company, you shall
promptly notify the President and Chief Executive Officer of the Company. You
shall be reimbursed for any reasonable out-of-pocket costs and expenses approved
in advance by Pieris and incurred in connection with providing such cooperation
under this Section 3.

 

3



--------------------------------------------------------------------------------

4.    Your Additional Covenants. You expressly acknowledge and agree to the
following:

(a)    You shall adhere to the ongoing obligations in your Employment Agreement
(including, but not limited to, Section 4(a)), the Corporate Code of Conduct and
Ethics, Whistleblower Policy and Insider Trading Policy between you and the
Company regarding confidential information, intellectual property, and
non-competition and non-solicitation (the “Agreements”), the terms of which are
incorporated herein and shall survive the signing of this Agreement.

(b)    You shall promptly return to the Company all Company documents (and any
copies thereof), equipment and property, and you shall abide by any and all
common law and statutory obligations relating to protection of the Company’s
trade secrets and confidential and proprietary information.

(c)    In the event that you receive an order, subpoena, request, or demand for
disclosure of the Company’s trade secrets and/or confidential and proprietary
documents and information from any court or governmental agency, or from a party
to any litigation or administrative proceeding, you shall notify the Company of
same as soon as reasonably possible and prior to disclosure, in order to provide
the Company with the opportunity to assert its respective interests in
addressing or opposing such order, subpoena, request, or demand.

(d)    All information relating in any way to the negotiation of this Agreement,
including the terms and amount of financial consideration provided for in this
Agreement, shall be held confidential by you and shall not be publicized or
disclosed to any person (other than an immediate family member, legal counsel or
financial advisor, provided that any such whom disclosure is made agrees to be
bound by these confidentiality obligations), to any government agency (except as
mandated by state or federal law), or to any business entity.

(e)    You shall not make any statements that are disparaging about the Company
or its officers, directors, managers or employees, including, but not limited
to, any statements that disparage any program, service, finances, financial
condition, capability or any other aspect of the business of the Company, and
you shall not engage in any conduct which is intended to harm professionally or
personally the reputation of the Company or its officers, directors, managers or
employees. The Company agrees that its executive management team and members of
its board of directors will not make any statements that are disparaging about
you and will not engage in any conduct which is intended to harm professionally
or personally your reputation. In response to inquiries from third parties
concerning your employment and/or departure, the Company’s response will be
consistent with the substance of the press release issued by the Company in
connection with your departure.

(f)    A breach of any provision of this Section 4 shall constitute a material
breach of this Agreement and, in addition to any other legal or equitable remedy
available to the Company, shall entitle the Company to recover the Separation
Benefit provided to you under this Agreement.

 

4



--------------------------------------------------------------------------------

5.    Your Release of Claims.

(a)    Release. You hereby agree that by signing this Agreement and accepting
the Separation Pay, Separation Benefits and other good and valuable
consideration provided for in this Agreement, you are waiving and releasing your
right to assert any form of legal claim against the Company1/ whatsoever for any
alleged action, inaction or circumstance existing or arising from the beginning
of time through the Effective Date. Your waiver and release herein is intended
to bar any form of legal claim, charge, complaint or any other form of action
(jointly referred to as “Claims”) against the Company seeking any form of relief
including, without limitation, equitable relief (whether declaratory, injunctive
or otherwise), the recovery of any damages or any other form of monetary
recovery whatsoever (including, without limitation, back pay, front pay,
compensatory damages, emotional distress damages, punitive damages, attorneys’
fees and any other costs) against the Company, for any alleged action, inaction
or circumstance existing or arising through the Effective Date. Without limiting
the foregoing general waiver and release, you specifically waive and release the
Company from any Claim arising from or related to your employment relationship
with the Company or the termination thereof, including, without limitation:

(i)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to employment, discrimination,
fair employment practices, or other terms and conditions of employment,
including but not limited to the Age Discrimination in Employment Act and Older
Workers Benefit Protection Act (29 U.S.C. § 621 et seq.), the Civil Rights Acts
of 1866 and 1871 and Title VII of the Civil Rights Act of 1964 and the Civil
Rights Act of 1991 (42 U.S.C. § 2000e et seq.), the Equal Pay Act (29 U.S.C. §
201 et seq.), the Americans With Disabilities Act (42 U.S.C. § 12101 et seq.),
the Genetic Information Non-Discrimination Act (42 U.S.C. §2000ff et seq.), the
Massachusetts Fair Employment Practices Statute (M.G.L. c. 151B § 1 et seq.),
the Massachusetts Equal Rights Act (M.G.L. c. 93 §102), the Massachusetts Civil
Rights Act (M.G.L. c. 12 §§ 11H & 11I), the Massachusetts Privacy Statute
(M.G.L. c. 214 § 1B), the Massachusetts Sexual Harassment Statute (M.G.L. c. 214
§ 1C), and any similar Massachusetts or other state or federal statute.

(ii)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to leaves of absence, layoffs
or reductions-in-force, wages, hours, or other terms and conditions of
employment, including but not limited to the National Labor Relations Act (29
U.S.C. § 151 et seq.), the Family and Medical Leave Act (29 U.S.C. §2601 et
seq.), the Employee Retirement Income Security Act of 1974 (29 U.S.C. § 1000 et
seq.), COBRA (29 U.S.C. § 1161 et seq.), the Worker Adjustment and Retraining
Notification Act (29 U.S.C. § 2101 et seq.), the Uniformed Services Employment
and Reemployment Rights Act of 1994 (38 U.S.C. § 4301 et seq.), the
Massachusetts Wage Act (M.G.L. c. 149 § 148 et. seq.), the Massachusetts Minimum
Fair Wages Act (M.G.L. c. 151 § 1 et. seq.), the Massachusetts Equal Pay Act
(M.G.L. c. 149 § 105A), and any similar Massachusetts or other state or federal
statute. Please note that this section specifically includes a waiver and
release of Claims that you have or may have regarding payments or amounts
covered by the Massachusetts Wage Act or the Massachusetts Minimum Fair Wages
Act (including, for instance, hourly wages, salary, overtime, minimum wages,
commissions, vacation pay, holiday pay, sick leave pay, dismissal pay, bonus pay
or severance pay), as well as Claims for retaliation under the Massachusetts
Wage Act or the Massachusetts Minimum Fair Wages Act.

 

 

1/  For the purposes of this Section 5, the parties agree that the term
“Company” shall include Pieris Pharmaceuticals, Inc., its divisions, affiliates,
parents and subsidiaries, and any of its and their respective officers,
directors, shareholders, employees, consultants, contractors, attorneys, agents
and assigns.

 

5



--------------------------------------------------------------------------------

(iii)    Claims under any state or federal common law theory, including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence or
any claim to attorneys’ fees under any applicable statute or common law theory
of recovery.

(iv)    Claims under any state or federal statute, regulation or executive order
(as amended through the Effective Date) relating to violation of public policy
or any other form of retaliation or wrongful termination, under any federal or
any similar Massachusetts or other state or federal statute.

(v)    Claims under any Company employment, compensation, benefit, stock option,
incentive compensation, bonus, restricted stock, and/or equity plan, program,
policy, practice or agreement, including, without limitation the Employment
Agreement and the Option Agreement.

(vi)    Any other Claim arising under any other state or federal law.

You explicitly acknowledge that because you are over forty (40) years of age,
you have specific rights under the ADEA, which prohibits discrimination on the
basis of age, and that the releases set forth in this Section 5 are intended to
release any right that you may have to file a claim against the Company alleging
discrimination on the basis of age.

(b)    Release Exclusions. Notwithstanding the foregoing, this Section 5 does
not: (i) release the Company from any obligation expressly set forth in this
Agreement or from any obligation, including without limitation obligations under
the Workers Compensation laws, which as a matter of law cannot be released;
(ii) release any right to indemnification under the Company’s Bylaws, Articles
of Incorporation, and/or directors’ and officers’ liability insurance policies
as of the Separation Date, subject to the terms and conditions of same
(iii) prohibit you from filing a charge with the Equal Employment Opportunity
Commission (“EEOC”), the National Labor Relations Board, the Occupational Safety
and Health Administration, the Securities and Exchange Commission, or any other
federal, state or local governmental agency or commission (a “Government
Agency”); (iv) prohibit you from participating in an investigation or proceeding
by a Government Agency, communicating with a Government Agency, or providing
information or documents to a Government Agency; or (v) prohibit you from
challenging or seeking a determination in good faith of the validity of this
release or waiver under applicable state or federal law, or impose any condition
precedent, penalty, or costs for doing so unless specifically authorized by
state or federal law. Your waiver and release, however, are intended to be a
complete bar to any recovery or personal benefit by or to you with respect to
any claim whatsoever, including those raised through a charge with the EEOC or
comparable federal, state or local governmental agency, except those which, as a
matter of law, cannot be released.

(c)    Acknowledgment. You acknowledge and agree that, but for providing this
waiver and release, you would not be receiving the Separation Benefit being
provided to you under the terms of this Agreement. You further agree that should
you breach this Section 5, the Company, in addition to any other legal or
equitable remedy available to the Company, shall be entitled to recover any the
cost of the Separation Benefit previously provided to you pursuant to Section 2
hereof.

 

6



--------------------------------------------------------------------------------

6.    ADEA/OWBPA Review and Revocation Period. You and Pieris acknowledge that
you are over the age of 40 and that you, therefore, have specific rights under
the Age Discrimination in Employment Act (“ADEA”) and the Older Workers Benefit
Protection Act (the “OWBPA”), which prohibit discrimination on the basis of age.
It is Pieris’ desire and intent to make certain that you fully understand the
provisions and effects of this Agreement. To that end, you have been encouraged
and given the opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement. Consistent with the provisions of the
ADEA and OWBPA, Pieris also is providing you with twenty one (21) days in which
to consider and accept the terms of this Agreement by signing below and
returning it to Stephen S. Yoder, President and Chief Executive Officer, Pieris
Pharmaceuticals, Inc., 255 State Street, 9th Floor, Boston, MA 02129. You agree
that any modifications, material or otherwise, made to this Agreement do not and
shall not restart or affect in any manner whatsoever, the original 21-day Review
Period. You may rescind your assent to this Agreement if, within seven (7) days
after you sign this Agreement, you deliver by hand or send by mail (certified,
return receipt and postmarked within such 7-day period) a notice of rescission
at the above-referenced address.

7.    Opportunity to Disclose. You acknowledge that you have been provided the
opportunity to advise the Company as to any concerns regarding its financial
statements, SEC filings and other public disclosures or any other matters, and
have confirmed to the Company that you have no such concerns.

8.    Taxes and Withholdings. The Separation Benefit provided under this
Agreement shall be reduced by all applicable federal, state, local and other
deductions, taxes, and withholdings. Pieris does not guarantee the tax treatment
or tax consequences associated with any payment or benefit under this Agreement,
including but not limited to consequences related to Section 409A of the Code.

9.    Modification; Waiver; Severability. No variations or modifications hereof
shall be deemed valid unless reduced to writing and signed by the parties
hereto. The failure of Pieris to seek enforcement of any provision of this
Agreement in any instance or for any period of time shall not be construed as a
waiver of such provision or of Pieris’ right to seek enforcement of such
provision in the future. The provisions of this Agreement are severable, and if
for any reason any part hereof shall be found to be unenforceable, the remaining
provisions shall be enforced in full.

10.    Choice of Law and Venue; Jury Waiver. This Agreement shall be deemed to
have been made in Massachusetts, shall take effect as an instrument under seal
within Massachusetts, and shall be governed by and construed in accordance with
the laws of Massachusetts, without giving effect to conflict of law principles.
You agree that any action, demand, claim or counterclaim relating to the terms
and provisions of this Agreement, or to its breach, shall be commenced in
Massachusetts in a court of competent jurisdiction, and you further acknowledge
that venue for such actions shall lie exclusively in Massachusetts and that
material witnesses and documents would be located in Massachusetts.

11.    Entire Agreement. You acknowledge and agree that this Agreement, along
with the specific agreements that are expressly incorporated herein by reference
and stated as surviving the signing of this Agreement, supersede any and all
prior or contemporaneous oral and written agreements between you and Pieris, and
set forth the entire agreement between you and Pieris.

 

7



--------------------------------------------------------------------------------

12.    Knowing and Voluntary Agreement. By executing this Agreement, you are
acknowledging that you have been afforded sufficient time to understand the
terms and effects of this Agreement, that your agreements and obligations
hereunder are made voluntarily, knowingly and without duress, and that neither
Pieris nor its agents or representatives have made any representations
inconsistent with the provisions of this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

This Agreement may be signed on one or more copies, each of which when signed
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement. If the foregoing correctly sets forth our
understanding, please sign, date and return the enclosed copy of this Agreement
to me. If Pieris does not receive your acceptance within twenty-one (21) days,
the Agreement shall terminate and be of no further force or effect.

 

Sincerely, PIERIS PHARMACEUTICALS, INC. By:  

/s/ Stephen S. Yoder

  Stephen S. Yoder   President and Chief Executive Officer Dated:   February 7,
2017

 

Agreed and Acknowledged:

/s/ Darlene Deptula-Hicks

Darlene Deptula-Hicks Dated:   February 7, 2017

 

9